   Case 15-22231           Doc 106        Filed 07/12/19        Entered 07/12/19 17:40:17                Page 1 of 2

                                  UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF CONNECTICUT
                                         HARTFORD DIVISION


 IN RE:                                                       : CHAPTER 13
 DEIDRE BRAYALL                                               : CASE NO. 15-22231-JJT-13
                                                              : July 12, 2019
           Debtor(s)
     NOTICE OF FINAL CURE PAYMENT AND COMPLETION OF PLAN PAYMENTS
Pursuant to Fed. Bankr. Rule 3002.1(f), the Trustee files Notice that the amount required to cure the default in the below

claim has been paid in full and the debtor has completed payments under the Plan.

  Name of creditor: BSI FINANCIAL SERVICES. Court Claim No. 004

  Last four digits of any number used to identify the debtor's account: 8228.




Final Cure Amount                                                 Amount of Prepetition Mortgage Arrearage
                                                                  $79,990.39

                                                                  Amount Paid by Trustee
                                                                  $79,990.39

Monthly ongoing Mortgage Payment
Mortgage is paid directly by the debtor
                                                          Yes X                      No




          Within 21 days of the service of this Notice, the creditor must file and serve on the debtor, debtor's counsel and

the trustee, a statement as required under Fed. Bankr. Rule 3002.1(g), indicating whether it agrees that the debtor has paid

in full the amount required to cure the default and whether, consistent with Sec. 1322(b)(5) the debtor is otherwise current

on all payments. The statement should itemize the required cure or post-petition amounts, if any, that the holder contends

remain unpaid as of the date of the statement.

Dated:   July 12, 2019
                                                                /s/ Roberta Napolitano________
                                                                Roberta Napolitano tr08378
                                                                Chapter 13 Standing Trustee
                                                                10 Columbus Blvd., 6th Floor
                                                                Hartford, Connecticut 06106
                                                                Tel: 860-278-9410, ext. 110 Fax: 860-527-6185
                                                                rnapolitano@ch13rn.com
Case 15-22231        Doc 106    Filed 07/12/19     Entered 07/12/19 17:40:17        Page 2 of 2


                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                 HARTFORD DIVISION




                          TRUSTEE'S CERTIFICATE OF SERVICE



       I, Roberta Napolitano, Chapter 13 Trustee of the within estate, do hereby certify that on July
12, 2019, I caused one copy of the within Notice of Final Cure Payment and Completion of Plan
Payments to be served by either the court's electronic noticing system or by United States Mail,
Postage Prepaid, to the following:

DEIDRE BRAYALL
15 LAKEVIEW BOULEVARD
AVON, CT 06001

Served electronically:
ATTORNEY FOR THE DEBTOR(S): KEVIN J. BURNS: KBURNS@CBHPLAW.COM

BSI FINANCIAL SERVICES
1425 GREENWAY DR STE 400
IRVING, TX 75038


                                                   /s/ Roberta Napolitano________
                                                   Roberta Napolitano tr08378
